Filed 5/10/21 P. v. Goldenberg CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 PEOPLE OF THE STATE OF
 CALIFORNIA,
           Plaintiff and Respondent,                                   A158428

 v.                                                                     (San Mateo County Super. Ct.
 VADIM GOLDENBERG,                                                      No. 18-NF-011959-A)
           Defendant and Appellant.




         Defendant Vadim Goldenberg appeals from the trial court’s sentencing
order, placing him on probation for three years after convictions for two
felonies and one misdemeanor. Goldenberg’s sole contention on appeal is
that his probationary term must be reduced pursuant to recently enacted
Assembly Bill No. 1950 (2019–2020 Reg. Sess.) (Assembly Bill No. 1950)
(Stats. 2020, ch. 328, §§ 1 & 2). We agree and therefore order a limited
remand for this purpose.




                                                               1
             FACTUAL AND PROCEDURAL BACKGROUND
      On October 29, 2018, Goldenberg was charged by information with
felony bringing contraband into the jail (Pen. Code,1 § 4573, subd. (a), count
one), felony resisting an executive officer (§ 69, count two), and misdemeanor
destroying evidence (§ 135, count three). The information further alleged
that Goldenberg had suffered a prior strike for battery with great bodily
injury (§§ 243, subd. (d), 1170.12, subd. (c)(1)) and that the battery along with
two additional prior felonies affected his eligibility for probation (§ 1203,
subd. (e)(4)). The charges stemmed from an incident on October 2, 2018
during which Goldenberg “swallowed approximately 5 grams of concentrated
cannabis wax while being searched during the booking process at the jail. He
ignored and resisted officers’ commands to spit the substance out of his
mouth.”
      On June 17, 2019, a jury found Goldenberg guilty on all counts. The
court struck Goldenberg’s prior strike at the prosecutor’s request. On July
16, 2019, the trial court sentenced Goldenberg to time served and placed him
on concurrent three-year terms of probation with respect to the two felony
counts, with various terms and conditions including that Goldenberg be
evaluated and participate in counseling and treatment as directed. The
record is unclear as to the disposition of the misdemeanor count. The trial
court stated at sentencing that it was imposing no custody time on count
three, but the minute order indicates imposition of a concurrent sentence of
time served. What is clear from the record is that the probationary terms
applied equally to all counts. Goldenberg timely appealed.




      1 All statutory references are to the Penal Code unless otherwise
specified.

                                        2
                                DISCUSSION
      At the time Goldenberg was sentenced in this matter, the trial court
had the discretion to order probation “for a period of time not exceeding the
maximum possible term of the sentence” or, where the maximum possible
term was five years or less, for a maximum of five years. (Former § 1203.1,
subd. (a).) In addition, former section 1203a provided that a trial court could
grant misdemeanor probation for a period not to exceed the greater of three
years or the maximum time for which a sentence of imprisonment might be
pronounced. (Former § 1203a.) While this appeal was pending, the
Legislature enacted Assembly Bill No. 1950, amending section 1203.1 to limit
felony probation to a maximum term of two years, absent certain
circumstances. (§ 1203.1, subd. (a).) Section 1203a was similarly amended to
impose a general limit of one year for misdemeanor probation. (§ 1203a.)
      The legislation is silent as to retroactivity. Goldenberg argues it is
ameliorative and therefore applies to his case pursuant to In re Estrada
(1965) 63 Cal.2d 740 and subsequent precedent. The Attorney General does
not contest the retroactive application of the statutory amendments. It would
be difficult for the Attorney General to contend otherwise in view of appellate
authority uniformly finding retroactivity, including two opinions from this
district.
      Several courts have now found Assembly Bill No. 1950 to be
ameliorative and therefore retroactive. (People v. Stewart (2021) 62
Cal.App.5th 1065, pp. 1070-1074(Stewart) [amendments to section 1203.1
retroactive]; People v. Quinn (2021) 59 Cal.App.5th 874, 879-885 (Quinn)
[same]; People v. Sims (2021) 59 Cal.App.5th 943, 955-964 (Sims) [same]; see
also People v. Burton (2020) 58 Cal.App.5th Supp 1, 11-19 (Burton) [finding
amendments to section 1203a retroactive].) “By limiting the maximum



                                       3
duration of probation, Assembly Bill 1950 has ‘a direct and significant
ameliorative benefit for at least some probationers who otherwise would be
subject to additional months or years of potentially onerous and intrusive
probation conditions.’ [Citation.] Shortening the length of probation terms is
also ameliorative in that it reduces the ‘potential for the [probationer] to be
incarcerated due to a violation.’ [Citation.] Probation violations—which may
be based on conduct not amounting to a new crime and need only be proven
by a preponderance of the evidence—often result in incarceration. [Citation.]
The longer the period of probation, the more likely the probationer will be
found in violation of a probation condition. Conversely, by limiting the
duration of probation, Assembly Bill 1950 ameliorates possible punishment
for probationers as a class by ‘ensur[ing] that at least some probationers who
otherwise would have been imprisoned for probation violations will remain
violation free and avoid incarceration.’ [Citation.]” (Stewart, at 1072.)
      The question remains regarding the appropriate remedy under these
circumstances. The Attorney General suggests that merely striking the
excess portion of the probationary period is not appropriate as it fails to give
the trial court and the parties an opportunity to consider the current status of
the case and adjust or modify probationary terms as necessary. He
recommends the matter be remanded so that the court can address the
probationary terms consistent with Assembly Bill No. 1950. Goldenberg, in
contrast, asserts that this court should simply modify his probationary terms
to conform to the new legislation. He claims that remand is unnecessary and
would be a waste of governmental and judicial resources. We think the
Attorney General has the better argument.
      The published cases in this area are split on the remedy question, with
two simply ordering the probationary terms modified (Stewart and Quinn)



                                        4
and two remanding for resentencing (Sims and Burton). None of these
courts, however, explained the reasons for their choice of disposition. Here,
we believe remand is more appropriate. Goldenberg has conditions of
probation requiring evaluation and completion of treatment, potentially in a
residential setting, as well as drug and alcohol testing. As the Attorney
General points out, we are unaware on this record whether Goldenberg is
abiding by the terms of his probation, whether revocation proceedings are
pending, or whether certain probationary terms might need adjustment, in
light of the newly imposed two-year limit. Moreover, by the time our decision
in this matter is final, Goldenberg will be very close to that two-year mark,
and thus a simple modification may leave outstanding issues unaddressed
prior to the termination of his probation. Neither Quinn nor Burton
considered a remand to address such concerns, which we perceive may be
beneficial to Goldenberg. Finally, on remand the court can clarify the record
with respect to the length of the jail term, if any, imposed on the
misdemeanor count.
                                DISPOSITION
      The order of probation is reversed, and the matter is remanded to the
trial court with directions to modify Goldenberg’s terms of probation
consistent with the amendments to sections 1203a and 1203.1, subdivision (a)
effective January 1, 2021. Should either the People or Goldenberg wish to
make further motions regarding the length or conditions of probation, each
may file the appropriate motion(s) with the trial court. In all other respects
the judgment is affirmed.




                                        5
                    SANCHEZ, J.




We concur.




HUMES, P.J.




MARGULIES, J.




(A158428)




                6